Filed 10/16/20 Jaime v. CarMax Auto Superstores Cal., LLC CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 CHRISTOPHER JAIME,                                                   D075307

           Plaintiff and Respondent,

           v.                                                         (Super. Ct. No. 37-2015-
                                                                       00001014-CU-FR-CTL)
 CARMAX AUTO SUPERSTORES
 CALIFORNIA, LLC,

           Defendant and Appellant.


         APPEAL from a judgment and postjudgment order of the Superior
Court of San Diego County, Ronald L. Styn, Judge. Reversed with directions.
         Schlichter & Shonack, Kurt A. Schlichter, Steven C. Shonack, Jamie L.
Keeton, and William A. Percy for Defendant and Appellant.
         Law Offices of Douglas Jaffe and Douglas Jaffe for Plaintiff and
Respondent.
         Plaintiff Christopher Jaime bought a used Jeep Grand Cherokee from
defendant CarMax Auto Superstores California, LLC. CarMax advertised
the Jeep as a “certified” used vehicle. After Jaime encountered mechanical
issues with the Jeep, he brought this lawsuit against CarMax for violations of
the Consumer Legal Remedies Act (CLRA; Civ. Code, § 1750 et seq.), among
other claims.
         At trial, Jaime contended that CarMax had misrepresented that the
Jeep was “certified” because it did not meet California’s certification
standards. (Veh. Code, § 11713.18.) Jaime also contended that CarMax
misrepresented the accident history of the Jeep.
         In a special verdict, the jury initially found that CarMax had not made
any misrepresentations to Jaime in violation of the CLRA. The trial court
did not accept this verdict. It believed, based on its jury instruction that
CarMax had not complied with Vehicle Code section 11713.18, that the jury
was required to find that CarMax made a misrepresentation. The court
instructed the jury that it must find a misrepresentation and directed it to
deliberate further. Following additional deliberations, the jury found that
CarMax made a misrepresentation, that Jaime provided statutory notice to
CarMax under the CLRA, and that Jaime suffered damages as a result of a
misrepresentation made by CarMax. It awarded Jaime approximately
$18,000. The court entered judgment against CarMax and denied CarMax’s
postjudgment motions for judgment notwithstanding the verdict and a new
trial.
         CarMax appeals. It raises numerous challenges to the judgment, but
we only need to consider one to resolve this appeal. CarMax contends the
trial court erred by denying its motion for judgment notwithstanding the
verdict on the ground that Jaime had not shown that he provided CarMax
with notice of his CLRA claim at least 30 days before filing his complaint.
We agree that the evidence introduced at trial does not support the jury’s
finding that Jaime provided timely notice to CarMax. We therefore reverse
the judgment with directions to enter a new judgment in favor of CarMax.


                                         2
               FACTUAL AND PROCEDURAL BACKGROUND
      “As required by the rules of appellate procedure, we state the facts in
the light most favorable to the judgment.” (Orthopedic Systems, Inc. v.
Schlein (2011) 202 Cal. App. 4th 529, 532, fn. 1.) Additional facts will be
discussed where relevant in the following section.
      In January 2014, Jaime was interested in buying a used car. He
researched various options online and settled on a 2011 Jeep Grand Cherokee
sold by CarMax. On its website, CarMax represented that its used cars were
“ ‘CarMax Quality Certified’ ” and had passed a rigorous inspection process.
When Jaime went to the CarMax dealership, he asked the salesperson
whether the Jeep had been involved in any accidents. She said it had not.
Jaime eventually purchased the Jeep from CarMax. He relied on CarMax’s
representations that the Jeep was “certified” and had not been involved in
any accidents. At the time of purchase, CarMax provided Jaime with a list of
items that were included in its standard inspection process, but the list did
not include any notation whether the individual items had passed or not.
      After driving the Jeep for a number of months, Jaime encountered
mechanical issues. The engine was overheating, and the radiator coolant was
milky-colored. The Jeep’s engine began to sputter, and Jaime did not feel
safe driving it. He discovered the engine mount was damaged as well.
      Jaime consulted an attorney, who sent a demand letter to CarMax on
November 26, 2014. The letter provided notice “that Mr. Jaime intends to
pursue claims pursuant to the [CLRA] due to your misrepresentation of the
standard, quality and/or grade of the vehicle, and your misrepresentations in
violation of California Civil Code section 1770(a)(2), (3), (5), (7), and (14).”
The letter specifically identified CarMax’s representation that the Jeep had
not been involved in any accidents. The letter demanded that CarMax


                                         3
rescind the purchase contract for the vehicle, reimburse Jaime for his down
payment and monthly payments, and pay for Jaime’s repair costs and
attorney fees.
      Approximately two weeks later, CarMax responded. It denied
misrepresenting the Jeep’s condition. It stated, “It is CarMax[’s] belief that it
has met any and all obligations it may have to your client. At this time,
CarMax is not willing to rescind the purchase contract for the Vehicle, or
otherwise provide your client with the relief that he seeks.”
      Jaime’s attorney replied to CarMax’s letter on December 30, 2014.
Neither the letter nor its contents were admitted into evidence at trial.
      Jaime filed this lawsuit. His operative complaint alleges causes of
action under the CLRA and the Song-Beverly Consumer Warranty Act
(Civ. Code, § 1790 et seq.). CarMax’s answer generally denied Jaime’s
allegations and asserted various affirmative defenses.
      At trial, Jaime testified about the purchase of the Jeep and the
problems he encountered. He claimed damages of $35,000, consisting of his
down payment ($6,000), his monthly payments ($11,000), his repair costs
($380), and the balance remaining on his auto loan ($18,000). (All figures are
approximate.)
      An expert automotive technician testified on Jaime’s behalf. He
inspected the Jeep and found misaligned body panels, a leaking engine
mount, a rough-running engine, and oil contamination in the cooling fluid.
Based on these observations, the technician believed the Jeep had been
involved in a collision that caused damage to its body and engine.
      CarMax presented testimony from its own expert, who opined that the
Jeep had not been in a significant or measurable accident. It had some minor
scraping and deformation of the front bumper cover, but that was cosmetic.


                                        4
CarMax also presented testimony from a manager responsible for
reconditioning CarMax vehicles for sale. He reviewed the inspection and
repair history for Jaime’s Jeep, which showed that CarMax inspected the
Jeep and fixed dents on the front driver’s side panel and rear passenger’s side
panel. CarMax also repaired several pieces of plastic trim and replaced the
tires.
         The CarMax employee who sold the Jeep to Jaime testified, but she did
not recall what she said to him. Generally, she would tell customers that she
had no way of knowing the history of a vehicle, but that the vehicle had
passed CarMax’s rigorous inspection.
         For Jaime’s CLRA cause of action, the trial court instructed the jury
using CACI Nos. 4700 (essential elements) and 4701 (notice). The latter
instruction provided as follows: “To recover actual damages in this case
Mr. Jaime must prove that, 30 days or more before filing a claim for damages,
he gave notice to CarMax that did all of the following: [¶] 1. Informed
CarMax of the particular violations of Civil Code section 1770 for which the
lawsuit was brought; [¶] 2. Demanded that CarMax correct, repair, replace,
or otherwise fix the problem with the used Jeep Grand Cherokee; and [¶]
3. Provided the notice to the defendants in writing and by certified or
registered mail, return receipt requested, to the place where the transaction
occurred or to CarMax’s principal place of business within California. [¶]
Mr. Jaime must have complied exactly with these notice requirements and
procedures.”
         The court also provided a special instruction to the jury based on its
interpretation of Gonzales v. CarMax Auto Superstores, LLC (9th Cir. 2016)
840 F.3d 644, which held that CarMax’s standard list of items inspected did
not comply with Vehicle Code section 11713.18, subdivision (a)(6) and


                                          5
therefore violated the CLRA. The special jury instruction stated, “Mr. Jaime
did not receive any document that complied with Vehicle Code
section 11713.18(a), which requires that to label a vehicle as ‘certified’ a
dealer must provide a consumer with a completed inspection report
indicating all components inspected prior to sale. This failure to comply with
the Vehicle Code was a violation of the [CLRA].”
      In his closing argument, Jaime’s counsel focused on CarMax’s failure to
give Jaime a proper inspection report. He addressed notice by referencing
the two letters in evidence: his demand letter to CarMax and CarMax’s
response. He stated that CarMax would probably argue “this didn’t give us
enough notice” regarding the substance of Jaime’s claims because it did not
specifically address the inspection report. But he contended that the letter’s
reference to the applicable section and subdivision of the CLRA was
sufficient. He did not mention the 30-day requirement.
      CarMax’s counsel responded that any deficiency in its inspection report
was unimportant to Jaime, so he could not claim damages based on that
theory. He claimed that CarMax had inspected the Jeep, so Jaime received
what he expected to get, i.e., a vehicle that had passed CarMax’s rigorous
inspection. He denied that CarMax had made any misrepresentations about
the Jeep’s accident history.
      Regarding notice, CarMax’s counsel reiterated the requirement from
the court’s jury instruction that Jaime must have informed CarMax of the
particular alleged CLRA violations “at least 30 days before” filing the lawsuit.
He argued that Jaime’s demand letter was inadequate because it did not
specifically identify a violation based on a deficient inspection report.
      In his rebuttal, Jaime’s counsel stated, “Clearly the case was filed over
30 days from the notice, which was in November. In this case you can see


                                        6
right on the verdict form it was a 2015 case. There’s no dispute that it was
filed more than 30 days [sic].” At that point, CarMax’s counsel said,
“Objection, Your Honor.” The court said, “Excuse me?” and CarMax’s counsel
responded, “Withdrawn.” Jaime’s counsel continued with his argument.
      The special verdict form addressed Jaime’s CLRA cause of action in
four questions. The first asked, “Did CarMax make a misrepresentation to a
consumer (Christopher Jaime) during the sale of the Jeep Grand Cherokee in
violation of the [CLRA]?” The second asked, “Did Mr. Jaime provide notice to
CarMax under the [CLRA]?” The third asked, “Did Mr. Jaime suffer damage
as a result of a misrepresentation made by CarMax?” The fourth asked the
jury to identify Jaime’s damages in four categories: down payment, monthly
payments, loan balance, and incidental and consequential damages.
      During deliberations, the jury sent a note: “There was mention of
Exhibit 12 in the testimony. Did it get moved into evidence as we don’t seem
to have it.” The exhibit in question was Jaime’s counsel’s reply to CarMax’s
response to his demand letter. The court responded that the exhibit was not
received into evidence and was not sent back with the jury.
      The jury informed the court it had reached a verdict. After reviewing
the completed verdict form, the court asked to speak to the attorneys at
sidebar. The court told them that the jury had answered “No” in response to
the first question, regarding a misrepresentation. The court believed that
under its special instruction the jury was required to answer “Yes.”
CarMax’s counsel suggested that perhaps the jury found that any
misrepresentation was not material, but the court pointed out that
materiality was not part of the question at issue.
      The court reminded the jury of its special instruction and directed them
to answer “Yes” to the first question on the verdict form. It continued, “So


                                       7
you will have to go back and answer Questions 2 and answer that, then 3, et
cetera.”
      After a short break for further deliberations, the jury returned another
verdict. In this verdict, the jury answered “Yes” to the first, second, and third
questions. It awarded Jaime zero dollars for his down payment, monthly
payments, and incidental and consequential damages. But it awarded him
approximately $18,000 for his remaining loan balance. The jury rejected
Jaime’s Song-Beverly cause of action. It answered “Yes” to the following
questions: “Was the Jeep Grand Cherokee of the same quality as those
generally acceptable in the trade?” and “Was the Jeep Grand Cherokee fit for
the ordinary purposes for which such goods are used?” The court entered
judgment in Jaime’s favor for $18,000, plus attorney fees and costs to be
determined.
      CarMax moved for judgment notwithstanding the verdict or, in the
alternative, for a new trial. As relevant here, CarMax argued the evidence
did not support the jury’s finding that Jaime had provided his CLRA notice at
least 30 days before filing his lawsuit. It pointed out that Jaime had not
offered any evidence of the date he filed his lawsuit, so the jury could not
have determined whether it was at least 30 days after his demand letter.
CarMax also contended the evidence did not support the jury’s finding that
Jaime’s CLRA notice was sufficient as a substantive matter, the court’s
special jury instruction was ambiguous and confusing, and the court’s
direction to deliberate further was improper and unduly coercive.
      The court denied the motions. A settled statement describes the court’s
reasoning. On notice, the court “found that there were implications that
thirty (30) days elapsed between the date of the notice and the filing of the
complaint, specifically identifying [Jaime’s counsel’s] statement in closing


                                        8
argument that the lawsuit was filed in 2015 and stating that the pleadings
were sufficient to make that showing. . . . The Court indicated that it did not
believe it mattered if the jury was aware of the pleadings on file with the
Court, because the fact that the pleadings were on file was sufficient to
establish the date of the filing of the complaint.” The settled statement cites,
as evidence, Jaime’s demand letter, CarMax’s response, and Jaime’s
testimony regarding his counsel’s reply. It concludes, “This action was
commenced on January 12, 2015, and CarMax waived its objection regarding
reference to evidence of the year this action was filed.” CarMax appeals.
                                 DISCUSSION
      CarMax’s contentions in this appeal largely mirror those in its
postjudgment motions. We need not consider most of those contentions
because, as noted, one is dispositive. CarMax contends the court erred by
denying its motion for judgment notwithstanding the verdict because the
evidence does not show that Jaime sent his CLRA notice to CarMax at least
30 days prior to filing this lawsuit. We agree the court erred and CarMax is
entitled to judgment.
      “A trial court must render judgment notwithstanding the verdict
whenever a motion for a directed verdict for the aggrieved party should have
been granted. (Code Civ. Proc., § 629.) A motion for judgment
notwithstanding the verdict may be granted only if it appears from the
evidence, viewed in the light most favorable to the party securing the verdict,
that there is no substantial evidence in support. [Citation.] [¶] The moving
party may appeal from the judgment or from the order denying the motion for
judgment notwithstanding the verdict, or both. (Code Civ. Proc., § 904.1,
subd. (a)(4) [making such an order appealable].) As in the trial court, the
standard of review is whether any substantial evidence—contradicted or


                                       9
uncontradicted—supports the jury’s conclusion.” (Sweatman v. Dept. of
Veterans Affairs (2001) 25 Cal. 4th 62, 68.)
      “Substantial evidence is not ‘ “synonymous with ‘any’ evidence. It must
be reasonable . . . , credible, and of solid value . . . .” [Citation.]’ [Citation.]
However, ‘the power of an appellate court begins and ends with the
determination as to whether, on the entire record, there is substantial
evidence, contradicted or uncontradicted, which will support the
determination [of the trier of fact], and when two or more inferences can
reasonably be deduced from the facts, a reviewing court is without power to
substitute its deductions for those of the [trier of fact].’ ” (OCM Principal
Opportunities Fund, L.P. v. CIBC World Markets Corp. (2007)
157 Cal. App. 4th 835, 845-846.)
      “It is axiomatic that the unsworn statements of counsel are not
evidence.” (In re Zeth S. (2003) 31 Cal. 4th 396, 413, fn. 11 (Zeth S.); accord,
City of Santa Maria v. Adam (2019) 43 Cal. App. 5th 152, 163.) Likewise,
documents lodged with the court or identified at trial, but not admitted into
evidence, do not constitute substantial evidence that may support a jury
verdict. (Acqua Vista Homeowners Assn. v. MWI, Inc. (2017) 7 Cal. App. 5th
1129, 1159-1160 (Acqua Vista).) Our appellate record is not coextensive with
the evidence to be considered on a motion for judgment notwithstanding the
verdict. (Id. at p. 1160, fn. 45 [“[E]ven assuming that the [document] is in the
record, it is clear that because the [document] was not offered in evidence, it
may not be relied upon to support the verdict.”].) To assess whether the
jury’s verdict is supported by the evidence, we consider only the evidence the
jury had before it in rendering its verdict.
      “[T]he definitional elements of a plaintiff's cause of action describe the
minimum showing which the plaintiff must make to support a favorable


                                          10
judgment. [Citations.] Accordingly, in order for the plaintiff to prevail the
record must contain sufficient evidence to support a finding in its favor on
each and every element which the law requires to support recovery.
[Citation.] No matter how overwhelming the proof of some elements of a
cause of action, a plaintiff is not entitled to a judgment unless there is
sufficient evidence to support all of the requisite elements of the cause of
action.” (Beck Development Co. v. Southern Pacific Transportation Co. (1996)
44 Cal. App. 4th 1160, 1205.)
      Timely notice is an element of Jaime’s cause of action under the CLRA.
Civil Code section 1782, subdivision (a) provides as follows: “Thirty days or
more prior to the commencement of an action for damages pursuant to this
title, the consumer shall do the following: [¶] (1) Notify the person alleged to
have employed or committed methods, acts, or practices declared unlawful by
Section 1770 of the particular alleged violations of Section 1770. [¶]
(2) Demand that the person correct, repair, replace, or otherwise rectify the
goods or services alleged to be in violation of Section 1770. [¶] The notice
shall be in writing and shall be sent by certified or registered mail, return
receipt requested, to the place where the transaction occurred or to the
person’s principal place of business within California.” (Statutory references
in this paragraph are to the Civil Code.)
      CarMax’s general denial put at issue the material allegations of
Jaime’s complaint, including the elements of his CLRA cause of action. (Code
Civ. Proc., § 431.30, subd. (d); Advantec Group, Inc. v. Edwin’s Plumbing Co.
(2007) 153 Cal. App. 4th 621, 627 (Advantec).) Thus, at trial, Jaime had the
initial burden of proving the element of timely notice, regardless of CarMax’s
evidentiary showing. (See Evid. Code, § 500; Sonic Manufacturing
Technologies, Inc. v. AAE Systems, Inc. (2011) 196 Cal. App. 4th 456, 464.)


                                       11
      The trial court instructed the jury that it was Jaime’s burden to prove
this element: “To recover actual damages in this case, Mr. Jaime must prove
that, 30 days or more before filing a claim for damages, he gave notice to
CarMax” in accordance with the statute. (See CACI No. 4701.) It told the
jury, “Mr. Jaime must have complied exactly with these notice requirements
and procedures.” (See ibid.) The special verdict form likewise included a
question on notice.
      In its second verdict, following further deliberations, the jury found
that Jaime had given CarMax notice under the CLRA. The evidence does not
support the jury’s determination. Jaime’s demand letter, which purported to
give CLRA notice, was admitted into evidence. But the jury had no evidence
of the date Jaime filed his claim for damages. His complaint was never
admitted into evidence. There was no testimony about its filing. Given this
absence, the jury had no way to determine that Jaime provided notice at least
30 days before filing a claim for damages. The judgment must be reversed.
      Reversal of the judgment is compelled by the fundamental principal
that a plaintiff has the responsibility of proving his case by admissible
evidence. The Court of Appeal’s opinion in Advantec, supra, 153 Cal. App. 4th
621 is instructive in this context. The trial court in Advantec granted a
motion for nonsuit based on a contractor’s failure to produce verified evidence
of licensure. (Id. at p. 626.) Licensure was an element of the contractor’s
claim, which was put at issue by the opposing party’s general denial. (Id. at
p. 627.) The contractor did not offer evidence of licensure, so nonsuit was
properly granted. (Ibid.)
      Going further, Advantec held that it was not an abuse of discretion for
the trial court to deny a continuance to allow the contractor to obtain
evidence of licensure. (Advantec, supra, 153 Cal.App.4th at p. 630.) “[T]he


                                       12
strong, clear policy of the law placed the burden squarely on [the contractor]
as to proof of its licensure. . . . [The contractor] could have had available for
trial a verified certificate of its licensure, or could have clarified by way of
contention interrogatories whether [the opposing party] intended to contest
the validity of its license, but it did neither. It is not accurate to say, as does
[the contractor], that [the opposing party] did not raise the issue until
midtrial; as we have held, [the] general denial placed the issue in
controversy. Nor can [the opposing party’s] conduct be described as
sandbagging, where the clear weight of the statutory burden fell on [the
contractor] to prove its licensure.” (Id. at p. 631.) Although a request for
continuance is not at issue, these comments resonate here.
      To support the jury’s verdict, Jaime points to his counsel’s second letter
to CarMax, after CarMax responded to his demand letter. While Jaime
testified to the date of this letter, neither the letter nor its contents were
admitted into evidence. It therefore cannot support the jury’s verdict. (See
Acqua Vista, supra, 7 Cal.App.5th at pp. 1159-1160.) Jaime’s testimony,
which does not disclose the contents of the letter, likewise provides no basis
for the jury to place the letter in relation to Jaime’s complaint, whether
before or after. Jaime argues that the existence of the letter shows “he was
still engaging in correspondence with CarMax” more than 30 days after the
demand letter. But because the jury was not informed of the contents of the
letter, it could only speculate that the existence of the letter meant that a
complaint had not yet been filed. It would not be reasonable to conclude that
the complaint had not been filed merely on the basis of the existence of
correspondence between attorneys. The filing of a complaint does not end
such correspondence.




                                         13
      Jaime contends “[t]here was never any dispute” that he provided CLRA
notice at least 30 days before filing the complaint. But, as noted, CarMax’s
general denial put at issue the material allegations of Jaime’s complaint,
including the element of timely notice under the CLRA. Jaime had the initial
burden of proving this element. CarMax did not need to dispute it at trial
with evidence or argument of its own. (See Vaughn v. Coccimiglio (1966)
241 Cal. App. 2d 676, 678-679.)
      Jaime’s claim that evidence of timeliness would not be relevant or
admissible is unpersuasive. It is an element of Jaime’s cause of action, and
CarMax did not agree by stipulation or otherwise to remove it from dispute.
This element was included in the trial court’s jury instructions and was
encompassed in the special verdict form provided to the jury. It was not
CarMax’s burden to disprove this element; Jaime was required to prove each
element of his cause of action with admissible evidence. (Cf. Nguyen v. Los
Angeles County Harbor/UCLA Medical Center (1992) 8 Cal. App. 4th 729, 732-
734 [appellate court affirmed the dismissal of plaintiffs’ claims based on their
failure to comply with Government Claims Act (Gov. Code, § 810 et seq.)
claim presentation requirements, where defendants raised the issue in a
motion for nonsuit at the close of plaintiffs’ case].)
      Jaime relies on his counsel’s closing argument, in which he asserted
that the case number of the verdict form (which included the number “2015”)
showed that the complaint was filed more than 30 days after the demand
letter. But his counsel’s argument was not evidence (Zeth S., supra,
31 Cal.4th at p. 413, fn. 11), and the jury was so instructed (CACI Nos. 106,
5002). The case number itself (37-2015-00001014-CU-FR-CTL) provides no
basis for the jury to determine when the complaint was filed. Even assuming
the jury could properly consider the number as evidence, its meaning is not


                                        14
self-evident—especially to a nonattorney. The jury could only speculate that
the “2015” in the case number meant that a complaint for damages was filed
in the standard calendar year of 2015. Based on the information available to
the jury, the number “2015” may not have been a reference to a calendar year
at all. It is insufficient to support the jury’s verdict. (See Roddenberry v.
Roddenberry (1996) 44 Cal. App. 4th 634, 651 [“Speculation or conjecture alone
is not substantial evidence.”].)
        The fact that CarMax’s counsel objected to Jaime’s argument, and then
withdrew that objection, is irrelevant. As noted, attorney argument is not
evidence. CarMax’s failure to object, or its decision to withdraw an objection,
does not affect Jaime’s burden to prove the elements of his cause of action to
the jury.
        In sum, CarMax filed a general denial to Jaime’s operative complaint
and thereby placed at issue all elements of Jaime’s CLRA cause of action,
including timely notice. The jury instructions and special verdict form
confirmed that this element was at issue at trial. Jaime simply did not prove
this element with admissible evidence. The jury’s finding of timely notice
had no evidentiary basis, and the judgment thereon must be reversed. (See
Code Civ. Proc., § 629, subd. (c); Sukoff v. Lemkin (1988) 202 Cal. App. 3d 740,
751.)
                                   DISPOSITION
        The judgment is reversed. The postjudgment order denying CarMax’s
motion for judgment notwithstanding the verdict is reversed. The trial court




                                       15
is directed to grant the motion and enter judgment in favor of CarMax.
CarMax shall recover its costs on appeal.




                                                             GUERRERO, J.

WE CONCUR:




McCONNELL, P. J.




O’ROURKE, J.




                                     16